PER CURIAM:
Writ granted. The decision of the court of appeal is reversed and the case is returned to the court of appeal for a decision on the pretermitted assignment of error. When issues are raised on appeal both as to the sufficiency of the evidence and as to one or more trial errors, the reviewing court should first determine the sufficiency of the evidence. State v. Hearold , 603 So.2d 731, 734 (La. 1992). After the court of appeal decides the issue of the sufficiency of the evidence to support defendant's conviction, it should revisit whether it is necessary to remand to the trial court to enable the resolution of defendant's remaining claim, i.e. , that he did not validly waive his right to a jury trial.
REVERSED AND REMANDED